

EXECUTIVE AGREEMENT


THIS AGREEMENT is made as of this 1st day of February, 2008, among NATIONAL PENN
BANCSHARES, INC., a Pennsylvania business corporation having its principal place
of business in Boyertown, Pennsylvania ("NPB"), NATIONAL PENN BANK, a national
banking association having its principal place of business in Boyertown,
Pennsylvania ("Bank"), and Michael A. Meeneghan, an individual residing at 5970
Woodcrest Drive, Coopersburg, Pennsylvania ("Executive").


W I T N E S S E T H :


WHEREAS, Executive is employed by NPB and Bank as Executive Vice President of
Bank’s Insurance Division; and


WHEREAS, the Boards of Directors of NPB and Bank deem it advisable to provide
Executive with certain additional benefits in the event of certain changes in
control of NPB or Bank so that Executive will continue to attend to the business
of NPB and Bank without distraction in the face of the potentially disturbing
circumstances arising therefrom.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, and each intending to be legally bound, NPB, Bank and Executive agree as
follows:


1. Definitions.  The following terms have the meanings specified below:


a.           "Affiliate" means any corporation which is included within a
"controlledgroup of corporations" including NPB, as determined under Code
Section1563.


b.           "Base Salary" means the Executive's annual base salary,
establishedeither by contract or by the Employer, prior to any reduction of such
salarypursuant to any contribution to a tax-qualified plan under Section 401(k)
of the Code.


c.           "Cause" means the occurrence of either of the following, the result
of which is the termination of Executive’s Employment:


i.           Executive's conviction of, or plea of guilty or nolo contendere to,
afelony or a crime of falsehood or involving moral turpitude; or


ii.          the willful failure by Executive to substantially perform his
duties toEmployer, other than a failure resulting from Executive's incapacityas
a result of the Executive's disability, which willful failure results
indemonstrable material injury and damage to Employer.


1

--------------------------------------------------------------------------------


 
  Notwithstanding the foregoing, Executive's Employment shall not be deemed to
have been terminated for Cause if such termination took place as a result of:


  x.           questionable judgment on the part of Executive;


  y.           any act or omission believed by Executive in good faith, to have
been in or not opposed to the best interests of the Employer; or


  z.           any act or omission in respect of which a determination could
properly be made that Executive met the applicable standard of conduct
prescribed for indemnification or reimbursement or payment of expenses under the
By-laws of NPB or the laws of the Commonwealth of Pennsylvania, or the directors
and officers' liability insurance of NPB or any Employer, in each case as in
effect at the time of such act or omission.


d.           "Change in Control" means:


i. An acquisition by any "person" or "group" (as those terms aredefined or used
in Section 13(d) of the Exchange Act) of "beneficialownership" (within the
meaning of Rule 13d-3 under the ExchangeAct) of securities of NPB representing
24.99% or more of the combined voting power of NPB's securities then
outstanding;


ii. A merger, consolidation or other reorganization of Bank, exceptwhere the
resulting entity is controlled, directly or indirectly, byNPB;


iii. A merger, consolidation or other reorganization of NPB, exceptwhere
shareholders of NPB immediately prior to consummation ofany such transaction
continue to hold at least a majority of thevoting power of the outstanding
voting securities of the legal entity resulting from or existing after any
transaction and a majority of the members of the Board of Directors of the legal
entity resulting from or existing after any such transaction are former members
of NPB's Board of Directors;


iv. A sale, exchange, transfer or other disposition of substantially all ofthe
assets of the Employer to another entity, except to an entitycontrolled,
directly or indirectly, by NPB;
 
2

--------------------------------------------------------------------------------




v. A sale, exchange, transfer or other disposition of substantially all ofthe
assets of NPB to another entity, or a corporate divisioninvolving NPB; or


vi. A contested proxy solicitation of the shareholders of NPB thatresults in the
contesting party obtaining the ability to cast 25% ormore of the votes entitled
to be cast in an election of directors ofNPB.


e.           "Code" means the Internal Revenue Code of 1986, as amended, and
asthe same may be amended from time to time.


f.           "Employer" means Bank, NPB or any Affiliate which employs Executive
atany particular time.


g.           "Employment" means Executive's employment by Bank, NPB or
anyAffiliate at any particular time.


h.           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


2. Resignation of Executive.  If a Change in Control shall occur and if within
onehundred eighty (180) days after the effective date of a Change in Control
(orthirty (30) days after the completion of the conversion of the computer
systems if such conversion is later than one hundred eighty (180) days after the
effective date of a Change in Control, in either event, the “Transition Period”)
there shall be:


a.           Any involuntary termination of Executive's employment (other than
forCause);


b.           Any reduction in Executive's title, responsibilities or authority,
includingsuch title, responsibilities or authority as such may be increased from
timeto time;


c.           Any reduction in Executive's Base Salary in effect immediately
prior to aChange in Control, or any failure to provide Executive with benefits
atleast as favorable as those enjoyed by Executive under any of the pension,
life insurance, medical, health and accident, disability or other employee plans
of NPB or an Affiliate in which Executive participated immediately prior to a
Change in Control, or the taking of any action that would materially reduce any
of such compensation or benefits in effect at the time of the Change in Control,
unless such reduction relates to a reduction applicable to all employees
generally;


d.           Any reassignment of Executive beyond a thirty (30) mile commute
byautomobile from Boyertown, Pennsylvania; or
 
3

--------------------------------------------------------------------------------


 
e.           Any requirement that Executive travel in performance of his duties
onbehalf of NPB or an Affiliate for a greater period of time during any yearthan
was required of Executive during the year preceding the year in which the Change
in Control occurred (each of the foregoing, a “Triggering Event”);


then, at the option of Executive, exercisable by Executive within one hundred
eighty(180) days of the occurrence of any Triggering Event within the Transition
Period,Executive may resign from Employment (or, if involuntarily terminated,
give notice of intention to collect benefits hereunder) by delivering a notice
in writing  to NPB,  in which case Executive shall be entitled to a lump sum
cash severance payment equal to 150% of Executive's Base Salary in effect
immediately prior to a Change in Control, which Employer shall pay to Executive
within fifteen (15) days of Executive's termination of employment.

 
Executive shall not be required to mitigate the amount of any payment
providedfor in the preceding paragraph by seeking other employment or otherwise,
norshall the amount of any payment or benefit provided for in the preceding
paragraph be reduced by any compensation earned by Executive as the result of
employment by another employer or by reason of Executive's receipt of or right
to receive any retirement or other benefits after the date of termination of
employment or otherwise, except as otherwise provided therein.


3.           Out-Placement Services.  If a Change in Control occurs and
Executive exercisesthe option to resign from Employment (or is involuntarily
terminated) as described inSection 2, Employer shall provide Executive with the
services of a professional out-placement firm, if Executive so requests, for the
period not to exceed one year from the date of Executive’s resignation (or
termination), at Employer’s sole cost and expense, up to a maximum amount of
Seven Thousand Five Hundred Dollars ($7,500).


4.           No Implied Rights; Rights on Termination of Employment.


a.           No Right to Continued Employment.  Nothing in this Agreement
shallconfer upon Executive any right with respect to continuance ofEmployment by
Employer, nor shall it interfere with or limit in any way theright of Employer
to terminate Executive’s Employment at any time.


b.           Voluntary Termination of Employment.  If Executive terminates
Executive’sEmployment with Employer at any time prior to a Change in Control,
thisAgreement shall terminate at that time and Employer shall have no further
liability hereunder.


c.           Termination--Cause.  If Employer terminates Executive's Employment
at anytime for Cause, this Agreement shall terminate at that time and
Employershall have no further liability hereunder.


4

--------------------------------------------------------------------------------


 
d.           Termination—Without Cause.  Employer may terminate
Executive’sEmployment at any time without Cause.  If Employer terminates
Executive'semployment at any time without Cause prior to a Change in Control,
and if no event has been publicly announced that with the passing of time would
constitute a Change in Control, this Agreement shall terminate at that time and
Employer shall have no further liability hereunder.  If Employer terminates
Executive’s Employment at any time prior to a Change in Control but subsequent
to the occurrence of an event that has been publicly announced that with the
passing of time would constitute a Change in Control, the provisions of Sections
2 and 3 of this Agreement shall apply to same extent as if Executive’s
Employment had been involuntarily terminated subsequent to a Change in Control.


5.           Arbitration.  Any dispute or controversy arising out of or relating
to thisAgreement and any controversy as to a termination for Cause shall be
settledexclusively by arbitration, conducted before a panel of three
arbitrators, in Reading, Pennsylvania, in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrators' award in any court having jurisdiction.


6.           Exclusive Benefit.  Executive shall have no right to commute, sell,
assign,transfer or otherwise convey the right to receive any payments hereunder,
whichpayment and the right thereto are expressly declared to be non-assignable
and non-transferrable.  In the event of any attempted assignment or transfer,
this Agreement shall terminate at that time and Employer shall have no further
liability hereunder.


7.           Notices.  Any notice required or permitted to be given under this
Agreement shallbe properly given if in writing and if mailed by registered or
certified mail, postageprepaid with return receipt requested, to Executive's
residence in the case of any notice to Executive, or to the attention of the
President at the principal office of Bank, in the case of any notice to the
Employer.


8.           Entire Agreement.  This Agreement contains the entire agreement
relating to thesubject matter hereof and may not be modified, amended or changed
orally butonly by an agreement in writing, consented to in writing by NPB, and
signed by the party against whom enforcement of any modification, amendment or
change is sought.


9.           Benefits.


a.           This Agreement shall be binding upon and inure to the benefit of
NPB andBank and their respective successors and assigns.  Each of NPB andBank
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of NPB or Bank to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that NPB or Bank would be required to
perform it if no such succession had taken place.  Failure to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
constitute a breach of this Agreement and the provisions of Sections 2 and 3 of
this Agreement shall apply.  As used in this Agreement, "NPB" or "Bank" shall
mean NPB or Bank as defined previously and any successor to the business and/or
assets of NPB or Bank as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 
5

--------------------------------------------------------------------------------


 
b.           This Agreement shall be binding upon and inure to the benefit of
and beenforceable by Executive's personal or legal representatives,
executors,administrators, heirs, distributees, devisees and legatees.


10.           Applicable Law.  This Agreement shall be governed by and construed
inaccordance with the domestic internal law (but not the law of conflicts of
law) ofthe Commonwealth of Pennsylvania.


11.           Headings.  The headings of the sections and subsections hereof are
forconvenience only and shall not control or affect the meaning or construction
orlimit the scope or intent of any of the sections or subsections of this
Agreement.


IN WITNESS WHEREOF, NPB and Bank have each duly caused this Agreement to be
executed on its behalf by its duly authorized officers, and Executive has
hereunto set his hand and seal, as of the day and year first above written.
 

 
NATIONAL PENN BANCSHARES, INC.
  NATIONAL PENN BANK                    
By:
/s/ Glenn E. Moyer
By:
Glenn E. Moyer
   
Name:  Glenn E. Moyer
 
Name:  Glenn E. Moyer
 
 
Title:  President & CEO
 
Title:  Chairman
 







Attest:
/s/ Sandra L. Spayd
Attest:
/s/ Sandra L. Spayd
   
Name:  Sandra L. Spayd
 
Name:  Sandra L. Spayd
 
 
Title:  GEVP
 
Title:  GEVP
 
         





Witness:
     
/s/ Glenn E. Moyer
/s/ Michael A. Meeneghan
 
Michael A. Meeneghan




 
 
6

--------------------------------------------------------------------------------
